Citation Nr: 1140021	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

This matter was previously before the Board when, by a decision dated in January 2008, the Board denied service connection for the disability at issue.  In a November 13, 2008 Order, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's January 2008 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  This matter was again before the Board in October 2009 and June 2011, when the Board remanded it for further development.  It has now returned to the Board for adjudication. 

The record reflects that the Board received new evidence from the Veteran that was associated with the claims folder after the issuance of the August 2011 supplemental statement of the case.  As such, the RO has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration is currently of record.  However, the Board finds that a remand for RO consideration is not warranted.  The September 2011 correspondence is essentially duplicative and cumulative of the Veteran's prior written statements in May 2004 and June 2009.


FINDINGS OF FACT

1.  The earliest clinical evidence of record of bilateral hearing loss is in 2005, approximately 37 years after separation from service.

2.  The competent credible clinical evidence of record is against a finding that the Veteran's has a hearing loss disability causally related to active service.

3.  The Veteran is less than credible with regard to any statements as to the onset date of his hearing loss in service.



CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309. 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in July 2004, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman; such notice was provided to the Veteran in VA correspondence dated in March 2006.

Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices notice. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal was obtained in February 2010 with an addendum in July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding in-service and post service acoustic trauma, and audiological testing results.  Rationale was provided for the opinion proffered.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in rating a service-connected disability.  As the Board, in the decision below, denies service connection, there will be no rating.  Thus, a remand for compliance with Martinak is not warranted

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss disability, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has bilateral hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes an October 2005 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
--
65
LEFT
5
15
45
--
65

The October 2005 VA examination report reflects that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran reported to the 2005 VA examiner, that he had in service noise exposure and post service civilian noise exposure to weapons, engines, power tools, and loud music.  The Veteran's post service occupation was as a mechanic.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  However, the Veteran's STRs do reflect that he had sought treatment for an earache in February 1968, and was treated at that time.  The STRs also reflect that he sought treatment for ear pain in March 1968, approximately 1 1/2 weeks after his separation physical, and again in April 1968.  The Veteran's DD 214 indicates that he was a light weapons infantryman.  The Board finds that exposure to acoustic trauma in service as an infantryman is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The claims file includes a February 2010 VA examination report, with a July 2011 addendum.  The report reflects that the Veteran reported noise exposure in service and post service noise exposure as a mechanic.  The examiner opined that the Veteran's current hearing loss is not associated with, or causally related, to his military service, to include noise exposure, ear pain, and/or otitis media.   

As noted above, the Veteran has averred noise exposure in service and his STRs reflect that on occasions in February, March, and April 1968 , the Veteran sought treatment for a left ear ache.  

The Veteran's March 1968 report of military history for separation purposes reflects that he did not annotate that he had ever had hearing loss.  He did note that he had had the mumps, sinusitis, hay fever, and foot trouble.  The Board finds that if the Veteran had had hearing loss problems at that time, it would have been reasonable for him to have reported it at that time; he did not.

The Veteran's 1968 report of medical of medical examination for separation purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Thus, the record reflects that the Veteran did not have a hearing loss upon separation from service.  The Board has also reviewed the Veteran's report of medical examination prior to entrance into service to determine whether there was evidence of a worsening of his hearing acuity in service.  The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   The Veteran's 1966 pre-induction medical report reflects that audiometric testing results, when converted, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, based on audiometric results, the Veteran had normal hearing upon separation, and there was no worsening of hearing acuity during service.  To the contrary, the audiometric results, if not converted, reflect identical hearing at entrance and separation; if converted, the results reflect an improvement in hearing acuity from entrance to separation.

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for approximately three decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The earliest clinical evidence of hearing loss is 2005, approximately 37 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds that any statement by the Veteran that he has had hearing loss since service is less than credible when considered with the record as a whole.  The Board acknowledges the Veteran's statements that when large guns were fired, the noise "was so bad you could not hear for a short time later, your ears would hurt and I would experience a buzz and was dizzy, my balance would be off for days."  However, the clinical evidence of record is that the Veteran's hearing acuity was normal upon separation.  In addition, the Veteran did not annotate hearing loss on his report of medical history for separation purposes, and the Veteran, on his VA Form 21-526, dated in 2004, contended that his hearing loss disability began in 1992.  Based on the above stated evidence, the Board finds that any statement by the Veteran that he has had hearing loss since service, is less than credible. 

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current hearing loss disability to service, the initial clinical demonstration of hearing loss decades after separation from service is too remote to be reasonably related to service.  

In sum, there is no clinical evidence that the Veteran's hearing loss disability is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's hearing loss is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  There is also no competent credible evidence of continuity of symptomatology since service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


